Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed October 13, 2021 is acknowledged.  Claims 2, 4, 10, 30, 34, 40 and 43-47 are canceled. Claim 21 is amended. Claims 1, 3, 5-9, 11-29, 31-33, 35-39 and 41-42 are pending. Claims 8, 9, 11-20, 22-26, 28-29, 31-33, 35-39 and 41-42 are withdrawn without traverse (filed 6/29/18) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
4.	Claims 1, 3, 5-7, 21 and 27 are under examination in this office action. 
5.	Applicant’s arguments filed on October 13, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.
Claim Rejections/Objections Withdrawn
6.	The rejection of claim 43 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over Romero-Ortega et al. (US2003/0049839) as evidenced by Ng et al. (RSC Advances; 2012; 2:10110-10124) is moot because the claim is canceled.
The rejection of claim 43 under 35 U.S.C. 103 as being unpatentable over either Romero-Ortega et al. (US2003/0049839) in view of Ng et al. (RSC Advances; 2012; 2:10110-10124) and Cullen et al. (Tissue Engineering: Part A; 2012, 18:2280-2289) is moot because the claim is canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on October 13, 2021, the following rejections are maintained.
Claim Objections
7.	Claim 21 is objected to because of the following informalities:  the limitation “culturing the astrocytes in the” recited in claim 21 is incomplete because there is no culturing medium and/or condition recited for the step of culturing the astrocytes.  Appropriate correction is required.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 & 103
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 21 and 27 stand rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over Romero-Ortega et al. (US2003/0049839 (Romero-Ortega’2003), published Mar 13, 2003, priority Aug 1, 2001) as evidenced by Ng et al. (RSC Advances; 2012; 2:10110-10124). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 3, 5-7, 21 and 27 as amended are drawn to a composition comprising three-dimensional (3D) astrocyte bundles of bi-polar and aligned astrocyte processes, wherein the astrocyte bundles are enclosed in a micro-column comprising a biocompatible matrix on the inner surface of the micro-column. 
On p. 7-9 of the response, Applicant argues that Romero-Ortega does not mention or suggest producing 3D astrocyte bundles of bipolar and aligned astrocyte process and does not describe a particular astrocyte cellular architecture. Applicant argues that the methods disclosed by Romero-Ortega could not produce the clamed composition because: i) the development of the cytoarchitecture (i.e. aligned and bi-polar astrocyte processes) recited in claims 1 and 21 requires: 1) astrocytes must be seeded within a micro-column; 2) culturing in a serum-free medium; ii) neither Romero-Ortega’2003 nor Ng’2012 teaches culturing astrocytes seeded in a micro-column in serum free-media. Applicant further cites paragraphs [0126] and [0106] of the instant specification and paragraphs 7-16 of Cullen’s declaration in support of the arguments. 
Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2112, § 2112.01 and MPEP §2131 and MPEP §2105-2107.03, Romero-Ortega’2003 does teach that claimed composition because:
i. The Dr. Kacy Cullen’s declaration under 37 CFR 1.132 filed 10/31/21 is insufficient to overcome the rejection of claims 1, 3, 5-7, 21 and 27 based upon Romero-Ortega’2003 as evidenced by Ng’2012 applied under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious as set forth in the last Office action because: It include(s) statements which amount to an affirmation that Romero-Ortega’ method or composition does not form the claimed cytoarchitecture (i.e. aligned and bi-polar astrocyte processes) recited in claims 1 and 21).  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
As previously made of record, Romero-Ortega’2003’s transparent agarose cell growth cylindrical scaffold (i.e. Nerve conduit) composition meets the claimed composition recited in claims 1 and 21 because the astrocytes disclosed by Romero-Ortega’2003 were loaded and grown into cell growth channels contained in the scaffold encompassed within the Romero-Ortega’2003’s composition, which are seeded in a micro-column and the channels contain astrocyte bundles of bi-polar and aligned astrocyte processes (see paragraph [0021], claims 15 and 43). The astrocyte bundles are enclosed in channels and are formed of transparent hollow tubes with an interior coating of agarose, which is a micro-column comprising a biocompatible matrix on the inner surface of the micro-column ((see [0011]-[0021], [0024]-[0032], [0034]-[0047], [0053]-[0058], [0069]-[0076], [0072], [0081]-[0108], examples 1-2, claims 1-15, in particular). The astrocytes grown within the channels and the scaffolds form three-dimensional astrocyte bundles of bipolar and aligned astrocyte processes is evidenced by Ng et al. (see p. 10112, 2.1.1 Cell morphology, adhesion and spatial organization; Ng et al., RSC Advances; 2012; 2:10110-10124); and the astrocyte bundles are enclosed in a micro-column comprising a biocompatible matrix (i.e. agarose). In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

    PNG
    media_image1.png
    633
    950
    media_image1.png
    Greyscale

ii. Romero-Ortega’2003 teaches that the scaffold has an outside diameter of about 0.5-3mm, and the channels have a diameter of from 0.06-0.2mm or 0.17mm (claims 25-28, in particular), which is within or overlap with the inner diameter of the micro-column recited in claims 3 and 5 (i.e. about 0.1 mm to about 0.9 mm, or about 0.3 mm to about 0.35 mm or about 0.18mm) because based on p. 11 of the instant specification, the limitation “about” encompasses variations of ± 20%, ±10%, ±5% or ±1% from the specified value (see [0072], [0081]-[0108], examples 1-2, in particular).   Romero-Ortega also teaches that the biocompatible matrix is a hydrogel selected from the group consisting of extracellular matrix, collagen, agarose as in claim 6 and that the biocompatible matrix comprises collagen and the micro-column comprises agarose as in claim 7 (see [0007]-[0009], [0012], in particular). Thus, the transparent agarose cell growth cylindrical scaffold contains the claimed compositions comprising 3D astrocyte bundles of bipolar and aligned astrocyte processes, wherein the astrocyte bundles are enclosed in a micro-column comprising biocompatible matrix (agarose) on the inner surface of micro-column as in claims 1, 3 and 5-7. Note that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, the compositions recited in claims 1, 3 and 5-7 are anticipated by the transparent agarose cell growth cylindrical scaffold taught by Romero-Ortega’2003.
iii. The composition recited in claim 21 is a product-by-process. The limitation “by a method comprising seeding a micro-column…… at a density in the range of 9-12x105 cells/ml and culturing the astrocytes in the…” recited in claim 21 is a product-by-process limitation.  If the product set forth in a product-by-process claim appears to be the same as, or an obvious variant of a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and MPEP § 2113. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. 
  In this case, Romero-Ortega’2003 teaches that astrocytes are seeded in the transparent agarose cell growth cylindrical scaffold comprising a biocompatible matrix with a plurality of astrocytes; and culturing the transparent agarose cell growth cylindrical scaffold so seeded in a culture medium as in claim 21. The cultured astrocytes inherently form aligned and elongated astrocyte processes as in claim 27 as evidenced by Ng et al. (see p. 10112, 2.1.1 Cell morphology, adhesion and spatial organization; Ng et al., RSC Advances; 2012; 2:10110-10124, cited previously). Thus, the compositions recited in claims 21 and 27 are also anticipated by the transparent agarose cell growth cylindrical scaffold taught by Romero-Ortega’2003. Accordingly, the rejection of claims 1, 3, 5-7, 21 and 27 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Romero-Ortega’2003 is maintained.
iv. Even if the cell density of cultured astrocytes or the size or shape of astrocyte bundles or processes taught by Romero-Ortega’2003 is not exactly identical to those in instant claims, Romero-Ortega’2003 teaches that cell numbers in the cell suspension can be varied to achieve the desired cell density within the channels (see [0073]). Astrocytes taught by Romero-Ortega’2003 are seeded in the transparent agarose cell growth cylindrical scaffold comprising a biocompatible matrix with a plurality of astrocytes; and the transparent agarose cell growth cylindrical scaffold with astrocyte are cultured in a culture medium as in claim 21. The cultured astrocytes taught by Romero-Ortega inherently form bipolar aligned and elongated astrocyte processes as in claim 27 as evidenced by Ng et al. (see p. 10112, 2.1.1 Cell morphology, adhesion and spatial organization). It would have been obvious to a skilled artisan at the time of the invention to modify the cell numbers in cell suspension for the construct of Romero-Ortega’2003 because where the general conditions of the claim are disclosed in the prior art (i.e. Astrocytes are seeded in the transparent agarose cell growth cylindrical scaffold comprising a biocompatible matrix with a plurality of astrocytes to make the construct taught by Romero-Ortega’2003), selecting a cell density of cultured astrocytes to form different sizes or shapes of astrocyte bundles or processes taught by Romero-Ortega’2003 using different cell numbers in the cell suspension to achieve the desired cell density within the channels involves only routine skill in the art. The motivation of doing so would be to develop a broad application of the construct taught by Romero-Ortega’2003. Further, it is also obvious to optimize workable range to arrive at the claimed cell density of cultured astrocytes or the size or shape of astrocyte bundles or processes because routine optimization of Romero-Ortega’2003’s cell density of cultured astrocytes or size or shape of astrocyte bundles or processes using different cell numbers in the cell suspension to achieve the desired cell density within the channels would have led to the claimed range of about 0.1 mm to about 0.9 mm, or about 0.3 mm to about 0.35 mm or about 0.18mm because Romero-Ortega’2003 teaches that the scaffold has an outside diameter of about 0.5-3mm, and the channels have a diameter of from 0.06-0.2mm or 0.17mm (claims 25-28, in particular), which is within or overlap with the inner diameter of the micro-column recited in claims 3 and 5 (i.e.) and based on p. 11 of the instant specification, the limitation “about” encompasses variations of ± 20%, ±10%, ±5% or ±1% from the specified value (see [0072], [0081]-[0108], examples 1-2, in particular) and Romero-Ortega’2003 teaches that cell numbers in the cell suspension can be varied to achieve the desired cell density within the channels (see [0073]). The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Romero-Ortega’2003 because Romero-Ortega’2003 teaches that the scaffold has an outside diameter of about 0.5-3mm, and the channels have a diameter of from 0.06-0.2mm or 0.17mm and also teaches that cell numbers in the cell suspension can be varied to achieve the desired cell density within the channels. Thus, it is obvious to optimize workable range to arrive at the claimed the cell density of cultured astrocytes or the size or shape of astrocyte bundles or processes because it is not inventive to discover the optimum or workable ranges by routine experimentation and routine experimentation of the cell density or size by using different cell density of astrocytes to achieve different sizes, density or shape of astrocyte bundles or processes has been taught by Romero-Ortega’2003 (see [0073]).
Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05. Accordingly, the rejection of claims 1, 3, 5-7, 21 and 27 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over Romero-Ortega (US2003/0049839) is maintained.

Claim Rejections - 35 USC § 103
10.	Claims 1, 3, 5-7, 21 and 27 stand rejected under 35 U.S.C. 103 as being unpatentable over either Romero-Ortega et al. (US2003/0049839; Romero-Ortega’2003) in view of Ng et al. (RSC Advances; 2012; 2:10110-10124) and Cullen et al. (Tissue Engineering: Part A; 2012, 18:2280-2289). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 9-10 of the response, Applicant argues that for the reasons set forth above, Romero-Ortega’2003 and Ng’2012 either alone or in combination fail to render independent claims 1 and 21 obvious and Cullen’2012 does not cure the deficiencies of Romero-Ortega’2003 and Ng’2012. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references of  Romero-Ortega’2003, Ng’2012 and Cullen’2012 do render the claimed invention obvious because:
i. For the reasons set forth above, Romero-Ortega’2003 does teach the claimed invention recited in claims 1, 3-7, 21 and, 27 (see ([0011]-[0021], [0024]-[0032], [0034]-[0047], [0053]-[0058], [0069]-[0076], [0072], [0081]-[0108], examples 1-2, claims 1-15, in particular) as evidenced by Ng’2012. In particular, the astrocytes grown within the channels and the scaffolds form 3D-astrocyte bundles and aligned astrocyte processes, and the astrocyte bundles are enclosed in a microcolumn comprising a biocompatible matrix (i.e. agarose) on the inner surface of the micro-column as evidenced by Ng et al. (see p. 10112, 2.1.1 Cell morphology, adhesion and spatial organization; Ng et al., RSC Advances; 2012; 2:10110-10124); and the astrocyte bundles are enclosed in a micro-column comprising a biocompatible matrix (i.e. agarose).  
ii. The difference between the composition of Romero-Ortega’2003 and the composition recited in instant claims is the size recited in claims 3, 5 and 21, and different biocompatible matrixes for the hydrogel including methylcellulose, biodegradable polyurethanes, and cross-linked hyaluronic acid as in claim 6, and a specific combination materials for the claimed composition as in claim 7 (i.e. the biocompatible matrix comprises collagen and the micro-column comprises agarose) and cell density recited in claim 21.
iii.  While Romero-Ortega’2003 does not teach that the size range for the inner diameter of the micro-column is exactly identical to the claimed the range of about 0.1 mm to about 0.9 mm, or about 0.3 mm to about 0.35 mm or about 0.18mm as in claims 3, 5 and 21, Cullen teaches a 3D agarose-collagen hydrogel micro-conduit containing cultured dorsal root ganglions at a cell density of 5x106 cells/ml, wherein the conduit has an inner diameter 250um and outer diameter 990um or 500um and wherein the conduit contains both of axonal and glial processes (p. 2281; p. 2283; p. 2285; p. 2287 & figures 1-3 and 6, in particular). The size and density taught by Cullen are within or overlap with the inner diameter of the micro-column recited in claims 3, 5 and 21 (i.e. about 0.1 mm to about 0.9 mm, or about 0.3 mm to about 0.35 mm or about 0.18mm and a cell density at 9-12x105 cells/ml) and based on p. 11 of the instant specification, the limitation “about” encompasses variations of ± 20%, ±10%, ±5% or ±1% from the specified value (see [0072], [0081]-[0108], examples 1-2, in particular). Cullen et al. further teaches that the length of the glial processes is at least ~1mm (see p. 2283, 2nd col. 2nd paragraph; p. 2286, figure 6, in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Cullen with the teaching of Romero-Ortega’2003 and Ng to arrive at the claimed invention with the claimed range for the inner diameter of the micro-column with an expectation of success because where the general conditions of the claim are disclosed in the prior art (i.e. Cullen has taught a 3D agarose-collagen hydrogel micro-conduit containing cultured dorsal root ganglions wherein the conduit has an inner diameter of 250um and outer diameter 990um or 500um (0.99mm or 0.5mm) and the glial cells can form processes and penetrate into the micro-conduit with an inner diameter of 250um (0.25mm)), selecting a different size range for the inner diameter of the micro-column involves only routine skill in the art and is routine practice by a skilled artisan. The motivation of doing so would be to develop a broad application of the claimed construct taught by Romero-Ortega’2003. 
In addition, the claimed composition in in claims 3, 5 and 21 requires a range of about 0.1 mm to about 0.9 mm, or about 0.3 mm to about 0.35 mm or about 0.18mm, which overlaps with the range of Cullen or Romero-Ortega’2003 because Romero-Ortega’2003 teaches that the scaffold has an outside diameter of about 0.5-3mm, and the channels have a diameter of from 0.06-0.2mm or 0.17mm and Cullen teaches a 3D agarose-collagen hydrogel micro-conduit containing cultured dorsal root ganglions at a cell density of 5x106 cells/ml, wherein the conduit has an inner diameter 250um (i.e. 0.25mm) and outer diameter 990um or 500um (0.99mm or 0.5mm) and wherein the conduit contains both of axonal and glial processes. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. Note that 
“in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’, a prima facie case of obviousness exists because the results are expected. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), See MPEP 2144.05-I. Further, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)” See MPEP 2144.05-I. 

Further, routine optimization of Romero-Ortega’2003’ size range for the inner diameter of the micro-column would have led to the claimed range of about 0.1 mm to about 0.9 mm, or about 0.3 mm to about 0.35 mm or about 0.18mm as in claims 3, 5 and 21 because Cullen teaches a 3D agarose-collagen hydrogel micro-conduit containing cultured dorsal root ganglions at a cell density of 5x106 cells/ml, wherein the conduit has an inner diameter 250um and outer diameter 990um or 500um and wherein the conduit contains both of axonal and glial processes (p. 2281; p. 2283; p. 2285; p. 2287 & figures 1-3 and 6, in particular), which are within or overlap with the inner diameter of the micro-column recited in claims 3, 5 and 21 and based on p. 11 of the instant specification, the limitation “about” encompasses variations of ± 20%, ±10%, ±5% or ±1% from the specified value (see [0072], [0081]-[0108], examples 1-2, in particular). In addition, Cullen teaches that the length of the glial processes is at least ~1mm (see p. 2283, 2nd col. 2nd paragraph; p. 2286, figure 6, in particular) and Romero-Ortega’2003 has taught that cell numbers in the cell suspension can be varied to achieve the desired cell density within the channels (see [0073]). The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Cullen because Cullen teaches that this entire range for making a 3D agarose-collagen hydrogel micro-conduit containing cultured dorsal root ganglions at a cell density of 5x106 cells/ml, wherein the conduit has an inner diameter 250um and outer diameter 990um or 500um and wherein the conduit contains both of axonal and glial processes, and Cullen and Romero-Ortega’2003 also teach how to optimize the cell density and the size range for the inner diameter of the micro-column. Thus, it would be obvious to optimize workable ranges because it is routine experimentation to discover the optimum or workable ranges of the claimed size and cell density and the results are thus expected. Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 & (CCPA 1969) & also see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) & See MPEP 2144.05-II.
iv. While Romero-Ortega’2003 does not teach a specific hydrogel as in claim 6 (i.e. methylcellulose, biodegradable polyurethanes, and cross-linked hyaluronic acid) or a specific combination of a biocompatible matrix (i.e. collagen) with a micro-column (i.e. agarose) as in claim 7, Cullen teaches that the biocompatible matrix is a hydrogel selected from the group consisting of extracellular matrix, collagen, agarose as in claim 6 and that the biocompatible matrix comprises collagen and the micro-column comprises agarose as in claim 7 (see p. 2281, in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Cullen with the teachings of Romero-Ortega’2003 and Ng to arrive at the claimed invention by using the hydrogel recited in claims 6 and 7 in the composition of Romero-Ortega’2003 with an expectation of success because Cullen has taught a 3D agarose-collagen hydrogel micro-conduit containing cultured dorsal root ganglions wherein the conduit has an inner diameter of 250um and outer diameter 990um or 500um (0.99mm or 0.5mm), and the glial cells can form processes and penetrate into the micro-conduit with an inner diameter of 250um (0.25mm), and astrocytes are glial cells. The skilled artisan would have expected success in substituting Cullen’s biocompatible matrix/hydrogel including extracellular matrix, collagen, agarose for the biocompatible matrix/hydrogel in Romero-Ortega’2003’s composition because Romero-Ortega’2003 teaches a transparent agarose cell growth cylindrical scaffold (i.e. Nerve conduit) composition comprising a plurality of cell growth channels contained in the scaffold, wherein the scaffold is configured such that astrocytes loaded and grown into the channels are observable by microscopy during growth of the cells in the channels, and the channels are formed of transparent hollow tubes with an interior coating of agarose, and also teaches that the biocompatible matrix is a hydrogel selected from the group consisting of extracellular matrix, collagen, agarose and that the biocompatible matrix comprises collagen and the micro-column comprises agarose and Cullen teaches that the biocompatible matrix is a hydrogel selected from the group consisting of extracellular matrix, collagen, agarose as in claim 6 and that the biocompatible matrix comprises collagen and the micro-column comprises agarose. The skilled artisan could have substituted one biocompatible matrix for another because Cullen teaches that the biocompatible matrix is a hydrogel selected from the group consisting of extracellular matrix, collagen, agarose as in claim 6 and that the biocompatible matrix comprises collagen and the micro-column comprises agarose. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the biocompatible matrix that is a hydrogel selected from the group consisting of extracellular matrix, collagen, agarose and that the biocompatible matrix comprising collagen and the micro-column comprising agarose would be safe and effective based on the biocompatible matrix’s shared activity, and thus, the results are expected. Accordingly, the rejection of claims 1, 3, 5-7, 21 and 27 under 35 U.S.C. 103 as being unpatentable over is maintained.

11.	Claim 6 stands rejected under 35 U.S.C. 103 as being unpatentable over Romero-Ortega’2003 in view of Ng’2012 and Cullen'2012 as applied to claims 1, 3, 5-7, 21 and 27 above, and further in view of Romero-Ortega et al. (US2007/0010831, (Romero-Ortega’2007)) and Chen et al. (US2011/0264235). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 10 of the response, Applicant argues that for the reasons set forth above, Romero-Ortega’2003, Ng’2012 and Culle’2012 either alone or in combination fail to render the subject matter of claim 1 obvious, and Romero-Ortega’2003 and Chen alone or in combination fail to cure the deficiencies of Romero-Ortega’2003, Ng’2012 and Culle’2012.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i.  For the reasons set forth, the combined teachings of Romero-Ortega’2003, Ng’2012 and Culle’2012 do teach and render the claimed invention recited in claims 1, 3-7, 21 and 27 obvious (see [0011]-[0021], [0024]-[0032], [0034]-[0047], [0053]-[0058], [0069]-[0076], [0072], [0081]-[0108], examples 1-2, claims 1-15 in Romero-Ortega’2003; p. 10112 in Ng for forming three-dimensional astrocyte bundles and aligned astrocyte processes, and the astrocyte bundles are enclosed in a microcolumn comprising a biocompatible matrix (i.e. agarose) on the inner surface of the micro-column and p. 2283, 2nd col. 2nd paragraph; p. 2286, figure 6 in Cullen for different sizes and cell density that are within or overlapping with the claimed range). 
ii. While Romero-Ortega’2003, Ng and Cullen do not teach methylcelluose, biodegradable polyurethane and crosslinked hyaluronic acid as a biocompatible matrix as in claim 6, Romero-Ortega’2007 and Chen teach these limitations and the use of different biocompatible matrix, methylcelluose, biodegradable polyurethane and crosslinked hyaluronic acid as recited in claim 6 for making a nerve conduit or a composition comprising 3D astrocyte bundles. In particular, Romero-Ortega’2007 teaches a nerve growth implant comprising: a tubular biocompatible external body comprising perforations configured to provide for gas or liquid exchange between the interior and the exterior of the body, and further to provide channels for vascular or cellular growth; an agarose matrix conforming to the interior space of the external body and comprising multiple channels extending the length of the matrix and providing liquid communication from one end of the external body to the other; and extracellular matrix or collagen disposed in the interior of one or more channels (see [0016]-[0024]; [0036]-[0041]; [0044]; [0063]-[0067], [0079]-[0080], claims 1-45, in particular) and that the external conduit has an internal diameter of from 1.68-10mm, a length of from 0.3-30cm and a thickness of from 0.02mm-1mm and the cylindrical microchannels have a diameter of from 50-500um (0.05-0.5mm) (see claims 7 and 11, in particular). Romero-Ortega’2007 teaches that the external conduit is preferably a tube composed of biocompatible and/or bioresorbable material(s) including cellulose, hydroxymethyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose, collagen and polyurethane, and the cylindrical microchannels are formed inside the external tubing and parallel to the longitudinal axis of the tube; each cylindrical matrix has two ends and the intra-luminal matrix include agar, agarose, methyl cellulose, hydroxymethyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose, collagen, gelatin plastics, and extracellular matrix proteins and their derivatives (see [0037]-[0041]; [0044]; [0063]-[0067], [0079]-[0080], claims 1-45, in particular). Chen teaches a nerve guide conduit made of highly aligned and closed packed hollow fiber assembly seeded with astrocytes wherein the average inner diameter of the fibers in the assembly is about 1 to about 100um, 10-50um, 15-25um, 0.1-10um, wherein the aligned hollow fibers are made of polymers including polyurethane, cross-linked hyaluronic acid, collagen, gelatin (i.e. agarose), cellulose (see [0034], [0044]-[0047],  [0061]-[0062], in particular). 
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Romero-Ortega’2007 and Chen with the teachings of Romero-Ortega’2003 and Cullen to use different biocompatible matrix including methylcelluose, biodegradable polyurethane and cross-linked hyaluronic acid in the composition of Romero-Ortega’2003 and Cullen to arrive at the claimed invention with an expectation of success because Romero-Ortega’2007 and Chen teach the use of different biocompatible matrix, methylcelluose, biodegradable polyurethane and cross-linked hyaluronic acid as recited in claim 6 for making a nerve conduit or a composition comprising astrocytes or other neural cells as recited in claims 6-7, and Romero-Ortega’2003 and Cullen teach a 3D agarose-collagen hydrogel micro-conduit containing astrocyte bundles and wherein the conduit has an inner diameter of 250um and outer diameter 990um or 500um (0.99mm or 0.5mm) and the glial cells can form processes and penetrate into the micro-conduit with an inner diameter of 250um (0.25mm), and Romero-Ortega’2007 teaches that the cylindrical microchannels within the conduit have a diameter of from 50-500um (0.05-0.5mm).
In this combination, both Romero-Ortega’2003 and Cullen’s biocompatible matrix and Romero-Ortega’2007 and Chen’s biocompatible matrix are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Romero-Ortega’2003 and Cullen’s biocompatible matrix’s and composition using Romero-Ortega’2007 and Chen’s different biocompatible matrix, methylcelluose, biodegradable polyurethane and cross-linked hyaluronic acid as recited in claim 6 for making a nerve conduit or a composition comprising astrocytes or other neural cells as recited in claims 6-7,and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would generate or form a nerve conduit or a composition comprising 3D astrocyte bundles of bi-polar and aligned astrocytes processes because Romero-Ortega’2007 and Chen teach the use of different biocompatible matrix, methylcelluose, biodegradable polyurethane and cross-linked hyaluronic acid as recited in claim 6 for making a nerve conduit or a composition comprising astrocytes or other neural cells as recited in claims 6-7.
The skilled artisan would have expected success in substituting Romero-Ortega’2007 and Chen’s biocompatible matrix including methylcelluose, biodegradable polyurethane or cross-linked hyaluronic acid for making a nerve conduit or a composition comprising astrocytes or other neural cells in Romero-Ortega’2003 and Cullen’s biocompatible matrix or composition because Romero-Ortega’2003 and Cullen teach a 3D agarose-collagen hydrogel micro-conduit containing astrocyte bundles and wherein the conduit has an inner diameter of 250um and outer diameter 990um or 500um (0.99mm or 0.5mm) and the glial cells can form processes and penetrate into the micro-conduit with an inner diameter of 250um (0.25mm), and Romero-Ortega’2007 teaches that the cylindrical microchannels within the conduit have a diameter of from 50-500um (0.05-0.5mm), and Romero-Ortega’2007 and Chen teach the use of different biocompatible matrix, methylcelluose, biodegradable polyurethane and cross-linked hyaluronic acid for making a nerve conduit or a composition comprising astrocytes or other neural cells. The skilled artisan could have substituted one biocompatible matrix or one type of cells for another because Romero-Ortega’2007 and Chen teach the use of different biocompatible matrix, methylcelluose, biodegradable polyurethane and cross-linked hyaluronic acid for making a nerve conduit or a composition comprising astrocytes or other neural cells. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that different biocompatible matrix, methylcelluose, biodegradable polyurethane and cross-linked hyaluronic acid for making a nerve conduit or a composition comprising astrocytes or other neural cells would be safe and effective based on the b biocompatible matrixs’ and cells’ shared activity.
Accordingly, the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Romero-Ortega’2003 in view of Ng’2012, Cullen’2012, Romero-Ortega’2007 and Chen is maintained.

12.	Claim 21 stands rejected under 35 U.S.C. 103 as being unpatentable over Romero-Ortega’2003 in view of Ng’2012 and Cullen’2012 as applied to claims 1, 3, 5-7, 21 and 27 above, and further in view of Fedoroff and Richardson ((Fedoroff), Book: Protocols for neural cell culture, 2nd edition, 1997, Springer Science Business Media New York) and the Corning catalog (Corning catalog cell culture vessels from the Corning website: www.corning.com/catalog/cls/documents/application-notes/CLS-AN-209.pdf, retrieved on 8/31/20). The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 10 of the response, Applicant argues that pplicant argues that for the reasons set forth above, Romero-Ortega’2003, Ng’2012 and Culle’2012 either alone or in combination fail to render the subject matter of claim 21 obvious. Applicant argues that Fedoroff and Corning catalog either alone or in combination fail to cure the deficiencies of Romero-Ortega’2003, Ng’2012 and Culle’2012. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. For the reasons set forth, the combined teachings of Romero-Ortega’2003, Ng’2012 and Culle’2012 do teach and render the claimed invention recited in claims 1, 3-7, 21 and 27 obvious (see [0011]-[0021], [0024]-[0032], [0034]-[0047], [0053]-[0058], [0069]-[0076], [0072], [0081]-[0108], examples 1-2, claims 1-15 in Romero-Ortega’2003; p. 10112 in Ng for forming three-dimensional astrocyte bundles and aligned astrocyte processes, and the astrocyte bundles are enclosed in a microcolumn comprising a biocompatible matrix (i.e. agarose) on the inner surface of the micro-column and p. 2283, 2nd col. 2nd paragraph; p. 2286, figure 6 in Cullen for different sizes and cell density that are within or overlapping with the claimed range). 
ii. While Romero-Ortega’2003, Ng’2012 and Cullen’2012 do not teach the cell density range that is exactly identical to that recited in claim 21, Fedoroff and the Corning catalog teach these limitations and provide motivation and reasonable expectation of success. In particular, Fedoroff teaches protocols for neural cell culture and astrocyte culture and plating densities including 1x106 cells/75cm2 flask, 2x104 cells/2cm2 24-well and 4x105 cells/35mm petri dish, which has the cell density that is either within or overlapping with the claimed range in view of the Corning catalog (see p. 129; see p. 117-119, Chapter 8, Cole and de Vellis Astrocyte and Oligodendrocyte Cultures). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Fedoroff and Corning catalog with the teachings of Romero-Ortega’2003, Ng’2012 and Cullen’2012 to optimize the cell density to arrive at the claimed range in the composition of Romero-Ortega’2003, Ng’2012 and Cullen’2012 with an expectation of success because routine optimization of the cell density range of Romero-Ortega’2003, Ng’2012 and Cullen’2012 would have led to the claimed range of 9-12x105 cells/ml because Fedoroff teaches protocols for neural cell culture and astrocyte culture and plating densities including 1x106 cells/75cm2 flask, 2x104 cells/2cm2 24-well and 4x105 cells/35mm petri dish, which has the cell density that is either within or overlapping with the claimed range in view of the Corning catalog (see p. 129; see p. 117-119, Chapter 8, Cole and de Vellis Astrocyte and Oligodendrocyte Cultures). The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Fedoroff because Fedoroff teaches that this entire range, which has the cell density that is either within or overlapping with the claimed range in view of the Corning catalog, and also teaches how to optimize the cell density. Note that where the general conditions of the claim are disclosed in the prior art (i.e. Romero-Ortega’2003 has taught that cell numbers in the cell suspension can be varied to achieve the desired cell density within the channels (see [0073]) and Romero-Ortega’2003, Ng’2012 and Cullen’2012 have taught a 3D agarose-collagen hydrogel micro-conduit containing astrocyte bundles and bipolar aligned astrocyte processes with a diameter overlapping with the claimed range), selecting a different cell density range to optimize workable ranges involves only routine skill in the art and is routinely practiced by the skilled artisan. The motivation of doing so would be to develop a broad application of the construct taught by Romero-Ortega’2003. 
Further, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists because the results are expected. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), See MPEP 2144.05-I. Further, “where the claimed ranges and prior art ranges do not overlap but are close enough” a prima facie case of obviousness still exists because one skilled in the art would have expected them to have the same properties” See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and MPEP 2144.05-I. Moreover, it would have been obvious to a skilled artisan to optimize workable ranges because it is routine experimentation to discover the optimum or workable ranges and the results are thus expected. Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 & (CCPA 1969) & also see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) & See MPEP 2144.05-II.
Accordingly, the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Romero-Ortega’2003 in view of Ng’2012 and Cullen’2012 as applied to claims 1, 3, 5-7, 21 and 27 above, and further in view of Fedoroff and Richardson (1997) and the Corning catalog is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on October 13, 2021.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: there is no culturing medium and/or condition recited for the step of “culturing the astrocytes in the” recited in claim 21. It is unclear what medium and/or condition recited in claim 21 is, which renders the claim indefinite.
Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without culturing medium and/or condition recited for the step of “culturing the astrocytes in the” recited in claim 21, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The culturing medium and/or condition is essential for the step of “culturing the astrocytes” recited in claim 21. However, there is no such an element recited in the claim. Since the medium and/or condition for the step of “culturing the astrocytes” is unknown, a skilled artisan cannot contemplate what medium and/or condition are used for the recited product-by-process limitation, indicating undue experimentation is required in order to culture the astrocytes to form at least one 3D bundle of bi-polar and aligned astrocyte processes as instantly claimed.  



Conclusion


15.	NO CLAIM IS ALLOWED.



16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
July 16, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649